

115 HR 4494 IH: Congressional Accountability and Hush Fund Elimination Act
U.S. House of Representatives
2017-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4494IN THE HOUSE OF REPRESENTATIVESNovember 30, 2017Mr. DeSantis (for himself, Mr. Schneider, Mr. Delaney, Mr. Brat, Mrs. Bustos, Mr. Loebsack, Ms. Gabbard, Mr. Williams, Mr. Gallego, Miss Rice of New York, Mr. Cramer, Mr. Messer, Mr. Moulton, Mr. Cooper, Mr. Biggs, Mr. Bacon, Mr. Bergman, Mr. Francis Rooney of Florida, Mr. Jody B. Hice of Georgia, Mr. David Scott of Georgia, Mr. Palmer, Mr. Fitzpatrick, Mr. Johnson of Louisiana, Mr. O'Halleran, Ms. McSally, Mr. Tipton, Mr. Banks of Indiana, Mr. Yoho, Mr. Pittenger, Mr. Polis, Mrs. Black, Mr. Rokita, Mrs. Blackburn, Mr. Fleischmann, Mr. Jones, Ms. Norton, Mr. Pearce, Ms. Pingree, Mr. Norman, Mr. Marino, Ms. Sinema, Mr. Duncan of South Carolina, Mr. Posey, Mr. Costa, Mr. Lance, Mr. Gottheimer, Mrs. Mimi Walters of California, Mr. Khanna, Mr. Blum, Mr. Rothfus, Mr. Ryan of Ohio, Mr. Walker, Mr. Buck, and Mr. Gallagher) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Congressional Accountability Act of 1995 to prohibit the use of public funds to pay
			 awards and settlements in connection with claims under such Act which
			 arise from sexual harassment, and for other purposes.
	
 1.Short titleThis Act may be cited as the Congressional Accountability and Hush Fund Elimination Act. 2.Prohibiting use of public funds to pay settlements and awards for claims under Congressional Accountability Act of 1995 which arise from sexual harassment (a)Prohibition (1)In generalSection 415 of the Congressional Accountability Act of 1995 (2 U.S.C. 1415) is amended—
 (A)in subsection (a), by striking subsection (c) and inserting subsections (c) and (d); and (B)by adding at the end the following new subsection:
						
							(d)No use of public funds for payments of awards and settlements in connection with acts of sexual
 harassmentNo funds of the Treasury of the United States, including the account described in subsection (a), an account of the House of Representatives or Senate, or any other account of the Federal Government, may be used for the payment of an award or settlement in connection with a violation of section 201(a)(1) if the violation consists of an act of sexual harassment or sexual assault..
 (2)Effective dateThe amendment made by paragraph (1) shall apply with respect to settlements and awards paid on or after the date of the enactment of this Act.
				(b)Treatment of amounts previously paid
 (1)Report by Office of ComplianceNot later than 30 days after the date of the enactment of this Act, the Office of Compliance shall submit to Congress and make available to the public on the Office’s public website a report on all payments made with public funds prior to the date of the enactment of this Act for awards and settlements in connection with violations of section 201(a)(1) of the Congressional Accountability Act of 1995, and shall include in the report the following information:
 (A)The amount paid for each such award or settlement. (B)The source of the public funds used for the award or settlement, without regard to whether the funds were paid from the account described in section 415(a) of such Act (2 U.S.C. 1415(a)), an account of the House of Representatives or Senate, or any other account of the Federal Government.
 (C)The identification of the employing office involved and any individual who committed the violation involved.
 (2)Protection of identity of individuals receiving awards and settlementsIn preparing and submitting the report required under paragraph (1), the Office of Compliance shall ensure that the identity of any individual who received an award or settlement, or who made an allegation of a violation against an employing office, is not disclosed.
 (3)Repayment by perpetratorsEach individual who committed an act of sexual harassment or sexual assault for which an award or settlement described in paragraph (1) was paid with public funds at any time after the enactment of the Congressional Accountability Act of 1995 shall make a payment to the Treasury of the United States in an amount equal to the amount of the award or settlement involved, increased by an interest rate equal to the interest rate for a Federal Direct PLUS Loan on the date on which the award or settlement was paid in accordance with section 455(b)(8)(C) of the Higher Education Act of 1965 (20 U.S.C. 1087e(b)(8)(C)).
				3.Prohibiting imposition of nondisclosure agreements in cases involving sexual harassment or sexual
			 assault
 (a)ProhibitionSection 401 of the Congressional Accountability Act of 1995 (2 U.S.C. 1401) is amended— (1)by striking Except as otherwise provided and inserting (a) Procedures available.—Except as otherwise provided; and
 (2)by adding at the end the following new subsection:  (b)Prohibiting imposition of nondisclosure agreements as prerequisite for proceduresA nondisclosure agreement may not be imposed on any party as a condition of the initiation of any of the procedures available under this title for consideration of a violation of part A of title II if the violation consists of an act of sexual harassment or sexual assault.
						.
 (b)Treatment of existing agreementsAny individual who received an award or settlement prior to the date of the enactment of this Act in connection with a violation of section 201(a)(1) of the Congressional Accountability Act of 1995 which consisted of an act of sexual harassment or sexual assault and who signed a nondisclosure agreement as a condition of receiving the award or settlement may, notwithstanding the terms of the agreement, make public any information relating to the award or settlement.
			